DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at para. [0002], line 3: “those people who has” should read “those people who have.”  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application at paragraphs [0040], [0042], [0045], and [0057]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
claim 1, line 15: “folded along with the first folding line” should read “folded along the first folding line”;
claim 1, line 16: “folded along with the second folding line” should read “folded along the second folding line”;
claim 6, lines 2 and 3: “plurality of storage bag fixer” should read “plurality of storage bag fixers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SimpleHouseware Double Laundry Hamper with Lid and Removable Laundry Bags,” https://www.amazon.com/dp/B07NPVZ532?th=1, available at least as early as November 20, 2018 (see Amazon listing attached, specifically dates of user reviews at p. 7), hereinafter “SimpleHouseware.” Additional details of SimpleHouseware are attached as screen captures from videos provided on the amazon.com listing, all non-patent literature (NPL) attached corresponding to the same product, of public availability as early as 11/20/2018.
Regarding claim 1, SimpleHouseware discloses an extendable hamper (see Fig. 1 below, from p. 3 of screen captures), comprising: a first wall (Fig. 1) comprising a first side wall (Fig. 1), a first extension wall (Fig. 1), a first bottom (Fig. 1) and a first folding line (Fig. 1); a second wall (Fig. 1) comprising a second side wall (Fig. 1), a second extension wall (second wall is configured the same as first wall, see screen captures at pp. 2-4), a second bottom (second wall is configured the same as first wall, see screen captures at pp. 2-4) and a second folding line (second wall is configured the same as first wall, see screen captures at pp. 2-4); a third wall (Fig. 1) coupled between the first wall and the second wall (Fig. 1), wherein the third wall (Fig. 1) comprises a third side wall (Fig. 1) and a third extension wall (third wall is configured the same as the fourth wall, see screen captures at pp. 2-4); a fourth wall (Fig. 1) coupled between the first wall and the second wall (Fig. 1), wherein the fourth wall (Fig. 1) comprises a fourth side wall (Fig. 1) and a fourth extension wall (Fig. 1); and a bottom base (Fig. 2), wherein the first extension wall (Fig. 1), the second extension wall (Fig. 1), the third extension wall (Fig. 1) and the fourth extension wall (Fig. 1) are folded and the bottom base (Fig. 2) is supported by the first extension wall (Fig. 1), the second extension wall (Fig. 1), the third extension wall (Fig. 1) and the fourth extension wall (Fig. 1) during a smaller hamper mode (hamper is capable of having the bottom base supported by the extension walls when the walls are folded), wherein the first bottom (Fig. 1) and the second bottom (Fig. 1) are folded and the bottom base (Fig. 2) is supported by the first bottom and the second bottom during a larger hamper mode (Fig. 2), wherein the first extension wall (Fig. 1), the second extension wall (Fig. 1), the third extension wall (Fig. 1) and the fourth extension wall (Fig. 1) are folded, the first wall (Fig. 3) is folded along with the first folding line (Fig. 3) and the second wall (Fig. 3) is folded along with the second folding line (Fig. 3) during a folded mode (screen captures at p. 3).

    PNG
    media_image1.png
    438
    789
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    297
    564
    media_image2.png
    Greyscale

Figure 2

    PNG
    media_image3.png
    300
    503
    media_image3.png
    Greyscale

Figure 3
Regarding claim 2, SimpleHouseware further discloses the third wall (Fig. 1) further comprises a third bottom (third wall is configured the same as fourth wall, see screen captures at pp. 2-4), wherein the fourth wall (Fig. 1) further comprises a fourth bottom (Fig. 1), the first bottom, the second bottom, the third bottom and the fourth bottom (Fig. 1) are folded (see screen captures at p. 4) and the bottom base (Fig. 2) is supported by the first bottom, the second bottom, the third bottom and the fourth bottom (see screen captures at p. 4) during the larger hamper mode (see Figs. 1-2).
Regarding claim 3, SimpleHouseware further discloses a separator (Fig. 4, below), wherein the first wall (Fig. 4) 12further comprises a first separator connector (Fig. 4) and the second wall (Fig. 4) further comprises a second separator connector (Fig. 4), wherein the separator (Fig. 4) is coupled to the first wall via the first separator connector (Fig. 4) and coupled to the second wall via the second separator connector (Fig. 4).

    PNG
    media_image4.png
    458
    644
    media_image4.png
    Greyscale

Figure 4
Regarding claim 4, SimpleHouseware further discloses the separator (Fig. 4) is coupled to the first wall and the second wall via Velcro (separator couples via Velcro; see screen captures at p. 7).
Regarding claim 5, SimpleHouseware further discloses a storage bag (Fig. 5, below) comprising at least one storage bag fixer (Fig. 5) coupled to the fourth wall (Fig. 5).

    PNG
    media_image5.png
    448
    730
    media_image5.png
    Greyscale

Figure 5
Regarding claim 6, SimpleHouseware further discloses the storage bag (Fig. 5) comprises a plurality of storage bag fixers (Fig. 5), the storage bag (Fig. 5) is coupled to the separator (Fig. 5) and the fourth wall (Fig. 5) via the plurality of storage bag fixer (Fig. 5).
Regarding claim 7, SimpleHouseware further discloses the fourth wall (Fig. 5) further comprises at least one fourth wall fixer (Fig. 5) and the separator (Fig. 5) further comprises at least one separator fixer (Fig. 5), the storage bag (Fig. 5) is coupled to the fourth wall (Fig. 5) via coupling the storage bag fixer (Fig. 5) to the at least one fourth wall fixer (Fig. 5) and coupling the storage bag fixer (Fig. 5) to the at least one separator fixer (Fig. 5).
Regarding claim 8, SimpleHouseware further discloses the storage bag (Fig. 5) is coupled to the fourth wall (Fig. 5) and the separator (Fig. 5) via Velcro (storage bag couples via Velcro, see screen captures at p. 11).
Regarding claim 9, SimpleHouseware further discloses a lid (Fig. 6, below), wherein the first wall further comprises a first lid connector (Fig. 6) and the second wall further comprises a second lid connector (Fig. 6), wherein the lid (Fig. 6) is coupled to the first wall via the first lid connector (Fig. 6) and coupled to the second wall via the second lid connector (Fig. 6; see also screen captures at pp. 9, 13-14).

    PNG
    media_image6.png
    361
    429
    media_image6.png
    Greyscale

Figure 6
Regarding claim 10, SimpleHouseware further discloses the lid (Fig. 6) is coupled to the first wall via Velcro (screen captures at p. 8) and is coupled to the second wall via magnets (Amazon listing at p. 7; screen captures at p. 13).
Regarding claim 11, SimpleHouseware further discloses the third wall further comprises a third wall 13handle (Fig. 4) and the fourth wall further comprises a fourth wall handle (Fig. 4).
Regarding claim 12, SimpleHouseware further discloses the bottom base (Fig. 2) comprises a bottom base folding line (Fig. 2).
Regarding claim 13, SimpleHouseware discloses a method for utilizing the extendable hamper of claim 1, comprising: extending the first folding line and the second folding line (Figs. 1, 3); extending the first extension wall (Fig. 1), the second extension wall (Fig. 1), the third extension wall (Fig. 1) and the fourth extension wall (Fig. 1); folding the first bottom (Fig. 1) and the second bottom (Fig. 1); and disposing the bottom base (Fig. 2) to be supported by the first bottom (Fig. 1) and the second bottom (Fig. 1) for the larger hamper mode (Figs. 1-2).
Regarding claim 14, SimpleHouseware further discloses after disposing the bottom base (Fig. 2) to be supported by the first bottom and the second bottom for the larger hamper mode (Figs. 1-2), the method further comprises: removing the bottom base (base includes handle for removal, see screen captures at p. 5); extending the first bottom and the second bottom (see Fig. 1) folding the first extension wall (Fig. 1), the second extension wall (Fig. 1), the third extension wall (Fig. 1) and the fourth extension wall (Fig. 1); and disposing the bottom base to be supported by the first extension wall, the second extension wall, the third extension wall and the fourth extension wall for changing from the larger hamper mode to the smaller hamper mode (hamper can be used with bottom base supported by extension walls in a smaller hamper mode, see screen captures at p. 16).
Regarding claim 15, SimpleHouseware further discloses after disposing the bottom base (Fig. 2) to be supported by the first bottom (Fig. 1) and the second bottom (Fig. 1) for the larger hamper mode (Figs. 1-2), the method further comprises coupling a separator (Fig. 4) to the first wall and the second wall (Fig. 4).
Regarding claim 16, SimpleHouseware further discloses after coupling the separator (Fig. 4) to the first wall and the second wall (Fig. 4), the method further comprises coupling a first storage bag (Fig. 5) to the fourth wall and the separator (Fig. 5).
Regarding claim 17, SimpleHouseware further discloses after coupling the first storage bag (Fig. 5) to the fourth wall and the separator (Fig. 5), the method further comprises coupling a second storage bag (Fig. 5) to the third wall and the separator (Fig. 5).
Regarding claim 18, SimpleHouseware further discloses after extending the first folding line (Fig. 3) and the second folding line (Fig. 3), the method further comprises coupling a lid (Fig. 6) to the first wall and the second wall (Fig. 6).
Regarding claim 19, SimpleHouseware further discloses after disposing the bottom base (Fig. 2) to be supported by the first bottom and the second bottom for the larger hamper mode (Fig. 1-2), the method further comprises: removing the bottom base (base includes handle for removal, see screen captures at p. 5); extending the first bottom and the second bottom (see Fig. 2); folding the first extension wall, the second extension wall, the third extension wall and the fourth extension wall (see Fig. 1); and folding the first folding line and the second folding (see Fig. 2) line for the folded mode (screen captures at p. 2).
Regarding claim 20, SimpleHouseware further discloses after removing the bottom base (base includes handle for removal, see screen captures at p. 5), the method further comprises folding the bottom base (Fig. 2) along a bottom base folding line (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. D915,700 to Chang Chien discloses a foldable hamper having four walls and each of the four walls having an extension wall (see Fig. 1).
U.S. Pub. 2020/0048824 to Bachoo discloses a foldable laundry basket having four walls, and two of the walls include a folding line (Fig. 1).
U.S. Pub. 2019/0061991 to Woodruff discloses a foldable container having four walls, a removable bottom panel, and a separator that attaches to the walls (Figs. 1-2).
U.S. Pub. 2007/0210142 to Wang discloses a collapsible storage box having a removal bottom panel and a lid (Figs. 2-3).
U.S. Pub. 2005/0230390 to Glenn discloses a collapsible laundry hamper having a separator and a lid that attaches via Velcro (see e.g., Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731